           Case 1:20-cv-05328-ER Document 55 Filed 04/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUAN CARLOS VAZQUEZ, individually
and on behalf of others similarly situated,
                                 Plaintiff,

                   – against –

HAND HOSPITALITY LLC (D/B/A HAND                                    ORDER
HOSPITALITY), HER NAME IS HAN LLC                              20 Civ. 5328 (ER)
(D/B/A HER NAME IS HAN), ON (D/B/A
ON), MADANGSUI INC. (D/B/A
MADANGSUI), KI HYUN LEE,
JINYOUNG Y CHOI, and CHO DANG
GOL LLC (D/B/A CHO DANG GOL),
                                 Defendants.

RAMOS, D.J.:

         Plaintiff filed the instant suit on July 10, 2020. Doc. 1. Summonses were issued on July

14, 2020, Docs. 19–25, and Plaintiff filed affidavits of service on July 28, 2020, Docs. 26–31.

On November 12, 2020, Plaintiff filed an amended complaint and requested the issuance of

amended summonses. Docs. 34–41. The amended summonses were issued on November 13,

2020. Docs. 42–48. On November 25, 2020 and December 8, 2020, Plaintiff filed affidavits of

service, Docs. 49–54, but there has been no activity in this matter since then. Accordingly,

Plaintiff is directed to submit a status report by April 23, 2021. Failure to comply could result in

the Court dismissing the case under Federal Rule of Civil Procedure 41.

         SO ORDERED.

Dated:    April 9, 2021
          New York, New York

                                                             EDGARDO RAMOS, U.S.D.J.
